Citation Nr: 1131467	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  05-33 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as secondary to herbicide exposure in Korea.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Veterans Law Judge during a December 2008 travel board hearing.  A transcript of the proceeding has been associated with the claims file.  

In March 2009 and July 2010, the Board remanded this matter for further evidentiary development.  It now returns for appellate review.  However, this matter must once again be remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  

Based upon his June 2011 statement as well as the June 2011 VA Form 646, it appears that the Veteran is seeking service connection for bilateral hearing loss and tinnitus.  However, these claims have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  


REMAND

While the RO has made extensive efforts in obtaining the Veteran's information in conformity to the Board's March 2009 and July 2010 remands, the matter must be remanded for further evidentiary development.  

In its March 2009 remand, the Board instructed the RO to attempt to verify the Veteran's alleged exposure to Agent Orange during his service in Korea.  In May 2010, the RO requested Defense Personnel Records Retrieval System (DPRIS) evidence that the Veteran was in Korea along the demilitarized zone (DMZ).  The DPRIS response provided that the Veteran's unit, 76th Engineer Battalion (construction), was stationed in Korea during 1969 and indicated that elements of the battalion were involved in construction projects in the 2nd Infantry Division area.  It also noted that herbicides were used in Korea along the DMZ from April 1968 to July 1969.  The history provided that while U.S. Army Non-Commissioned Officers advised Republic of Korea personnel in the use of the herbicides, no U.S. personnel are known to have applied this herbicide.  Finally, the DPRIS response indicated that it did not maintain the 1968 and 1969 Morning Reports submitted by the 76th Engineer Battalion and suggested that the RO make a request to the National Personnel Records Center (NPRC) in St. Louis to verify when the Veteran was assigned to the 2nd Infantry Division.  No request was made at that time to NPRC.  

Due to this oversight, the Board remanded this matter in July 2010 to enable such a search to proceed.  In August 2010, a request was made to NPRC to obtain the morning reports from July 1969 to September 1970.  The response noted that such a search was not possible and requested that the dates be narrowed to within 3 months.  Thereafter, a request was made for the follow timeframes:  April 1968 to June 1968; August 1968 to September 1968; October 1968 to December 1968.  However, in the September 2010 response, it was indicated that no remarks were located for these dates.  Thereafter, searches were requested in September 2010 and March 2011 for the morning reports from April 1969 through June 1969.  NPRC responded that these reports for the alleged dates failed to identify the Veteran.  Thereafter, the RO issued a memorandum dated in May 2011 finding that the morning reports were unavailable.  

The Board recognizes that the RO has provided a thorough search for these specific morning reports from Company A, 76th Engineer Battalion, Korea 2nd Infantry Division.  However, in response to the June 2011 supplemental statement of the case, the Veteran submitted an additional statement indicating that he was placed on temporary duty while serving in Korea in Battalion S-4 and made trips to Camp Casey which was located in the DMZ.  The Veteran had referenced an assignment to temporary duty in a February 2005 but did not provide this specific unit information.  

As provided in the March 2009 Remand, VA regulations provide a rebuttable presumption of herbicide exposure to veterans who served in the Republic of Vietnam during the Vietnam era, i.e. from January 9, 1962 to May 7, 1975 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(ii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113, 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The enumerated diseases which are deemed to be associated with herbicide exposure include prostate cancer.  See 38 C.F.R. § 3.309(e).  

In addition to the presumptive regulations, a veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007)(holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In this case, the Veteran did not serve in Vietnam, nor does he contend.  Rather, he now claims that sometime between February 1969 and July 1969, he was temporarily assigned to Battalion S-4 stationed in the Korean DMZ.  The Veteran indicated that it was his belief that he had been exposed to Agent Orange at that time.  The Veteran's service personnel records show that from July 5, 1969 to September 9, 1970, he was stationed in Korea with the 76th Engineering Battalion, where he worked primarily as a supply clerk.  

VA has received information from the Department of Defense (DoD) indicating that Agent Orange was used in Korea in the area of the demilitarized zone (DMZ) between April 1968 and July `969.  See e.g. VHA Directive 2000-027 (September 5, 2000).  The DoD has identified specific units that served in areas along the DMZ in Korea where such herbicides were used and VA will concede exposure to herbicides on a factual basis if a veteran was assigned to one of the enumerated units.  See M21-1MR, Pt. IV, Subpart ii, Chapter 2, Section C, 10.  The Veteran's unit, however, is not among those identified by DoD.  

VA's Adjudication Manual (M21-1MR), however, requires additional development actions where a veteran was not assigned to one of the enumerated units, but alleges service along the DMZ between April 1968 and July 1969.  These actions may include submitting a request to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of the location of a veteran's unit.  See M21-1MR, Pt. IV, Subpart ii, Chapter 2, Section C, 10.  With this newly submitted June 2011 statement regarding his temporary assignment to Battalion S-4, a remand is necessary to determine, if possible, when the Veteran was placed on temporary duty and whether he served in Battalion S-4 while in Korea.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to obtain the dates when he was placed on temporary duty to Battalion S-4.

2. Thereafter, the RO should comply with the evidentiary development procedures set forth in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10, for purposes of attempting to verify the Veteran's alleged exposure to Agent Orange during his service in Korea, to include his alleged temporary assignment to Battalion S-4.  If it is not possible to obtain these temporary duty records, then the RO should so state and give reasons for it.  

3. After completing any additional development deemed necessary as a consequence of the action taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



